Citation Nr: 1223081	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-13 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left ear hearing loss, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right ear hearing loss, and if so, whether service connection is warranted.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which reopened the Veteran's claim of entitlement to service connection for bilateral hearing loss, and then denied this claim on the merits, and denied his claim of entitlement to service connection for tinnitus.  For reasons addressed herein, the Board recharacterizes the single bilateral hearing loss issue as separate matters for each ear as reflected on the title page.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge held at the RO in San Antonio, Texas, in January 2012.  A transcript of that hearing is of record.

The issues of entitlement to service connection for left ear hearing loss on the merits and for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for bilateral hearing loss in a rating decision dated in August 1985.  The Veteran did not appeal that determination.

2.  The RO denied a petition to reopen a claim of entitlement to service connection for left ear hearing loss due to a ruptured eardrum in a May 1999 rating decision.  The Veteran did not appeal that determination.  

3.  With respect to the Veteran's right ear hearing loss claim, the evidence received since the August 1985 rating decision is duplicative or cumulative of evidence previously of record and does not raise a reasonable possibility of substantiating the service connection claim.

4.  With respect to the Veteran's left ear hearing loss claim, the evidence received since the May 1999 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left ear hearing loss.


CONCLUSIONS OF LAW

1.  The August 1985 rating decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  The May 1999 rating decision that denied the Veteran's petition to reopen his claim of entitlement to service connection for left ear hearing loss due to a ruptured eardrum is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

3.  With respect to the Veteran's right ear hearing loss claim, evidence received since the August 1985 rating decision that denied entitlement to service connection for bilateral hearing loss is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  With respect to the Veteran's left ear hearing loss claim, evidence received since the May 1999 rating decision that denied a petition to reopen a claim for left ear hearing loss due to a ruptured eardrum is new and material, and the claim of entitlement to service connection for left ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in February 2008 informed the Veteran of the required by 38 C.F.R. § 3.159(b), as stated above.  Additionally, the Veteran was notified of the evidence needed to reopen his claim for service connection for bilateral hearing loss, as well as the evidence necessary to establish the underlying benefit sought, as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).

In light of the denial of the Veteran's claim for service connection for right ear hearing loss, no disability rating or effective date can be assigned, and therefore, there can be no possibility of prejudice to the Veteran under the holding in Dingess, with respect to that issue.

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), and his VA and private treatment records.  The Veteran has not indicated that there are other outstanding treatment records he wished VA to obtain.  Additionally, the Veteran was afforded a VA examination in April 2008, which, with respect to his right ear hearing loss claim, was adequate to establish that he did not have right ear hearing loss at the time of examination.  See 38 C.F.R. § 3.159(c)(4)(iii) (2011) (providing that the duty to provide a medical examination or obtain a medical opinion "applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured."); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007) (holding that once the Board decides that a claim cannot be reopened, the duty to provide an appellant with a new medical examination is extinguished and the adequacy of any new examination becomes moot.)

Moreover, the Veteran was afforded a Board hearing in which he presented oral argument in support of his petition to reopen his hearing loss claim and his claim for service connection for tinnitus.  The duty to assist has, therefore, been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating the Veteran's claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating these issues on appeal.

II.  Whether New and Material Evidence has been Submitted to Reopen the Service Connection Claims

The Veteran filed a petition to reopen previously denied claims of entitlement to service connection for hearing loss in September 2007.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Therefore, irrespective of the RO's action in reopening the Veteran's bilateral hearing loss claim, the Board must decide whether the Veteran has submitted new and material evidence to reopen each recharacterized claim of entitlement to service connection for hearing loss (for each ear).  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran's original claim for entitlement to service connection for bilateral hearing loss was denied by an RO rating decision in August 1985 on the grounds that he was noted to have a prosthetic left eardrum and to have left-ear hearing loss prior to service.  A review of the record reveals that the Veteran additionally had not provided evidence of current right ear hearing loss at the time of the August 1985 rating decision.  The Veteran was notified of the August 1985 decision and of his appellate rights by a letter dated August 16, 1985.  He did not appeal.  Therefore, the April 1985 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

A later petition to reopen a claim of entitlement to service connection for left ear hearing loss, due to a ruptured ear drum, was denied in a May 1999 rating decision on the grounds that, new and material evidence had not been submitted to reopen his previously denied claim.  The Veteran was notified of the May 1999 decision and of his appellate rights by a letter dated May 25, 1999.  He did not appeal that rating decision.  Therefore, the May 1999 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

As noted, the Veteran did not appeal either the August 1985 or the May 1999 rating decisions and no additional evidence pertinent to his hearing loss claims was physically or constructively associated with the claims file within one year of these rating decisions.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, these rating decisions became final based on the evidence of record at the time of each respective decision.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1105 (2011).  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court interpreted the phrase "raise[s] a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening," and emphasized that the relevant regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

At the time of the August 1985 rating decision, the last final denial of his right ear hearing loss claim, the evidence of record included the Veteran's service treatment records (STRs), and his July 1985 claim, containing his assertions that he had a "busted ear drum" in service and subsequent surgery on his ear in 1971.  Notably, the evidence did not contain any indication that the Veteran suffered from right ear hearing loss at the time of the filing of his claim or at any point during that appellate period. 

Evidence received between the August 1985 and May 1999 rating decisions, the last final denial of Veteran's petition to reopen a claim for service connection for left ear hearing loss, included the following:  VA treatment records dated from September 1988 to April 1997, including a November 1988 VA audiological evaluation, revealing that the Veteran did not have right ear hearing loss at that time; statements from the Veteran dated in January 1997 and May 1999; a statement from the Veteran's mother, J. C. R., dated in April 1999, revealing her contention that the Veteran was not diagnosed with or treated for any left ear condition prior to service, and that he suffered from a ruptured eardrum during service; and, a motion to reconsider his hearing loss claim received in May 1999.

Evidence obtained since the final May 1999 rating decision includes the following:  a letter from the Veteran's private audiologist, Jodi McClean, revealing that the Veteran was not found to have right ear hearing loss upon audiological testing, and providing her opinion that his left ear hearing loss was incurred as a result of acoustic trauma during his military service; a statement from the Veteran's mother, dated in March 2008, reaffirming her contention that the Veteran had not undergone any operation on his left ear prior to his entry into active service; an April 2008 VA audiological examination report, revealing that the Veteran continued to suffer from left ear hearing loss but did not have right ear hearing loss at the time of examination, and revealing the apparent conclusion of the examiner that the Veteran's hearing loss did not preexist his active service; a statement from the Veteran dated in March 2008, affirming his contention that he incurred an injury during service; and, a transcript of the Veteran's January 2012 hearing, wherein he maintained that he did not have any pre-existing left ear disability before service.  

With respect to the Veteran's right ear hearing loss claim, the Board observes that there was no evidence of record at the time of the final August 1985 denial of that claim to show that he had a current right ear hearing loss disability.  Moreover, evidence received since the time of that decision fails to reveal a right ear hearing loss diagnosis.  In fact, all evidence received since that time continues to affirm the finding that the Veteran does not suffer from right ear hearing loss.  This includes the November 1988 VA audiological evaluation revealed normal hearing in the Veteran's right ear for VA purposes.  See 38 C.F.R. § 3.385 (2011).  Additionally, the letter from the Veteran's private audiologist, although not accompanied by referenced audiometric findings (see 38 C.F.R. § 3.159), asserted that the Veteran had normal hearing levels for the right ear through the speech frequency range.  Further, the April 2008 VA audiological examination revealed normal hearing for VA purposes in the right ear.  Finally, neither the Veteran nor his representative clearly asserted that he currently suffers from right ear hearing loss.  Therefore, while the evidence submitted since August 1985 is new in that it had not previously been submitted, it is not material, as it does not relate to a previously unestablished fact necessary to substantiate the Veteran's claim; namely, evidence regarding a current right ear hearing loss disability.  As the additional evidence is not new and material, the claim of entitlement to service connection for right ear hearing loss is not reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

With respect to the Veteran's left ear hearing loss claim, the Board finds that additional evidence received since May 1999 was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his claims.  See Shade, 24 Vet. App. at 117-121.  At the time of the final May 1999 denial of that claim, the evidence of record did not contain clear evidence regarding a continuing left ear hearing loss disability, nor did it contain evidence clearly attributing the Veteran's left ear hearing loss to in-service acoustic trauma rather than to residuals of a pre-existing left ear injury.  Most notably, the April 2008 VA examination report provides an opinion, albeit not fully supported, that the Veteran did not in fact have pre-existing left ear hearing loss.  Therefore, the Board concludes that this evidence is new and material and that the Veteran's claim of entitlement to service connection for left ear hearing loss is reopened.


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for right ear hearing loss, and therefore, the claim is denied.

New and material evidence having been submitted, the claim of entitlement to service connection for left ear hearing loss is reopened.


REMAND

The Veteran's remaining claims on appeal are those of entitlement to service connection for left ear hearing loss, on the merits, and entitlement to service connection for tinnitus.  Unfortunately, a remand is required with respect to these claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.

The Veteran contends that he incurred left ear hearing loss as a result of an incident during his active service where a fellow service member discharged his weapon in close proximity to his left ear.  He affirms that he was hospitalized 10 to 14 days as a result of this incident.  He contends that he did not have any hearing loss or prior ear problems before his entry into service.  He additionally contends that he incurred tinnitus as a result of in-service acoustic trauma.

With respect to the Veteran's left ear hearing loss claim, a review of his STRs reveals that he was provided an induction examination in September 1971.  On his report of medical history, he indicated that he had prior ear, nose, or throat trouble.  He indicated to the examiner that he had had a previous ear operation and that he had "a plastic eardrum or something like that."  Audiometric findings from the examination revealed that he had normal hearing loss for VA purposes at that time.  See 38 C.F.R. § 3.385 (2011).  

In November 1971, the Veteran sought emergency treatment with a complaint of an earache.  Examination of his ear revealed that he was healing from a perforated tympanic membrane.  No indication was made as to when he suffered the perforation.  A subsequent report of medical treatment, dated one day later, contains a notation indicating that the Veteran had a tympanoplasty approximately one year before.  His tympanic membranes were noted to be within normal limits and his left tympanic membrane was noted to be intact.  The impression was postoperative tympanoplasty.  On a November 1971 physical profile, the Veteran was noted to have a prosthetic left ear drum.  A later December 1971 physical profile revealed that the Veteran was to be placed on limited duty due to flat sensorineural hearing loss.  Two December 1971 audiograms revealed that the Veteran had significant bilateral hearing loss at that time, left worse than right.  

A Medical Board examination was conducted in January 1972.  Audiometric testing revealed significant bilateral hearing loss, again, left worse than right.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and noted that he was not qualified for induction.  In a January 1972 clinical record, he was noted to have had a long history of chronic ear disease with perforations.  The clinical record further indicated that the Veteran first sought treatment in November 1971, and indicated that he had undergone a tympanoplasty one year prior to his enlistment, as previously noted.  The clinical report further asserted that physical examination in November 1971 revealed tympanic membranes within normal limits; however poor motion was noted on the left one.  The Veteran had reported having good hearing since tympanoplasty, in spite of the fact that the perforation had been closed.  His hearing was further noted to have gotten worse during his time on active duty.  The clinical record also noted that on examination with pneumatic otoscope, his tympanic membrane was still intact but did not move well on the left side.  Audiometric testing revealed a flat neural sensory hearing loss on the right side with a small conductive hearing loss and a mild sensorineural hearing loss, flat, on the left side.  The recommendation was to present the Veteran's case to the Medical Board for consideration for separation as he did not meet induction standards.

Subsequent January 1972 Medical Board proceedings reveal that the Veteran was noted to have bilateral sensorineural hearing loss that pre-existed his entry into service.  The Veteran signed a January 1972 disposition form indicating that he requested discharge from military service by reason of erroneous induction/enlistment, because he did not meet induction/enlistment standards at the time of his enlistment.  The Veteran was finally separated from service in February 1972.

Post-service medical evidence of record reveals that the Veteran was found to have left ear hearing loss for VA purposes during a November 1988 VA audiological evaluation.  In December 2007, the Veteran's private audiologist provided a letter indicating that she seen the Veteran for an audiological evaluation in September 2007.  At that time the Veteran reported to having hearing loss dating back to his military service, and that he incurred hearing loss as a result of being in close proximity to a gunshot blast.  He further reported that his tympanic membrane ruptured during the blast.  The audiologist indicated that audiometric testing revealed that he had mild to moderate sensorineural hearing loss in the left ear.  She then opined that it was at least as likely as not that the Veteran's left ear hearing loss was the result of acoustic trauma suffered during his military service.  

The Veteran was afforded a VA audiological examination in April 2008.  During the examination, he again reported suffering acoustic trauma during his military service.  With respect to the question of whether the Veteran's hearing loss pre-existed his active service, the examiner concluded that the Veteran's enlistment examination revealed audiometric thresholds within normal limits.  The examiner noted no records of ear surgery in the Veteran's STRs, however, a close review of the service treatment records indicates that the Veteran reported a pre-service history of surgery at that time.  This examination report is not adequate for determining whether the Veteran's left ear hearing loss pre-existed his active service, and if so, is inadequate to determine whether his hearing was aggravated during service.  See 38 C.F.R. § 4.2 (2011) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2011).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b) (2011).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

The VA Office of the General Counsel has determined that VA must meet two prongs in rebutting the presumption of soundness.  First, VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder.  Secondly, VA must show by clear and unmistakable evidence that the pre-existing disease or disorder was not aggravated during service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  

When a Veteran is found to be sound upon entry into service, the burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  If the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  If, however, a pre-existing disorder is noted upon entry into service, a claimant cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the claimant to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to demonstrate, a lack of aggravation by establishing through clear and unmistakable evidence that there was no increase in disability during service or "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2002); see 38 C.F.R. § 3.306 (2011); Jensen, supra., at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  

Here, the Veteran reported a history of having undergone an ear operation with implantation of an ear drum prior to service but no hearing loss disability was noted upon entrance.  The VA examiner's comments on the Veteran's hearing loss, however, are unclear in that it does not appear that a close review of the service treatment records was conducted.  The VA examiner ultimately concluded that he could not relate the Veteran's hearing loss to service without resorting to speculation.  Accordingly, the Board finds that this issue must be remanded in order to obtain further medical opinion with respect to these concerns.  

With respect to his tinnitus claim, the April 2008 VA examiner noted that the Veteran's tinnitus was likely a symptom of his current hearing loss.  He determined that he could not resolve the question of whether the Veteran's tinnitus was at least as likely as not related to military service without resorting to speculation.  The examiner, however, did not provide a clear indication as to why he was unable to provide a medical opinion as to the etiology of the Veteran's tinnitus.  In this regard, the Court held that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  Accordingly, this issue must also be remanded in order to obtain a new medical opinion with respect to the etiology of the Veteran's claimed tinnitus.  

The Board notes that the Veteran's private audiologist provided further comment in January 2012 indicating that it was her opinion that it was as likely as not that the Veteran's tinnitus was due to excessive noise exposure incurred during his active service.  The private audiologist's opinion, however, is based merely on the Veteran's assertions and not on a review of the Veteran's claims file which contains very relevant facts.  Thus, in spite of the favorable opinion, the Board finds that further medical opinion is still necessary.

Finally, the Board observes that the Veteran provided a release form to obtain copies of medical records with respect to hospitalization at Fort Polk Army Hospital in November or December 1971.  A review of the claims file, however, does not reveal that these records were requested on his behalf.  Thus, on remand, efforts must be made to request these records on the Veteran's behalf.  See id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain service clinical records on the Veteran's purported hospitalization at Fort Polk Army Hospital, in November or December 1971.  If the requested records are unavailable, a negative reply is required.  Any response received should be associated with the claims file.  

2.  Thereafter, schedule the Veteran for a new VA audiological examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  The examiner must address the following:

(a)  Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered active military service with a pre-existing left ear hearing loss and tinnitus?  In this regard, the examiner must consider statements the Veteran made during the course of medical treatment and discuss and reconcile audiometric findings shown at the time of the Veteran's entrance into the military and findings shown on audiograms conducted shortly thereafter.   

(b)  If yes, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing left ear hearing loss and tinnitus WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  

(c)  If the Veteran DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter active military service with pre-existing left ear hearing loss and tinnitus, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current left ear hearing loss and tinnitus are etiologically related to any event during such service?  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner should comment specifically on the evidence contained in the Veteran's service treatment records pertaining to the questions posed above and with respect to post-service medical evidence and lay statement regarding his left ear hearing loss and tinnitus claims.

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed in full.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's claims on appeal.  If either claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return any such issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


